Detailed Action

►	The applicant's response (filed 31 DEC 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 13-15 and 34-51 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 USC § 112(a) 

►	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim REJECTIONS under 35 USC § 112(a) :

►	Claims 14-15, 35-37, 40-41, 44, 46-49 and 51 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. The new matter added is the  limitation in Claims 14, 15 and 44 which reads “horseshoe oligo” and the limitation of Claims 40 and 48 which reads “ ligation template linker (LTL)”  and  the limitation of Claims 41 which reads “in situ”.  The MPEP at 2163.06 teaches : "If new matter is added to the Claims, the examiner should reject the Claims under  35 U.S.C. 112(a)- written 
 

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 13-15, 35-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren et al. [US4,988,617(1991) –hereinafter “Landegren”] in view of Parameswaran et al., [Nucleic Acids Research 35(19) : e130] and Willis et al.[US 2004/0101835 –hereinafter “Willis”].

	Claim 13 is drawn to a method for detecting target nucleic acid sequences in samples, wherein a target sequence has a downstream region (DR) and an upstream region (UR), comprising :
(a) contacting the samples with a pair of detector oligos (DOs), which pair comprises
a downstream detector oligo (DD) having a complementary downstream region (DR’) and
a separate upstream detector oligo (UD) having a complementary upstream region (UR’),
thereby allowing the pair of detectors to hybridize specifically to target nucleic acids;
(b) ligating the DR’ and UR’ if both are specifically hybridized to the DR and UR of a target sequence;
(c) labeling the ligated detectors of step (b) with a barcode sequence in a plurality of samples; and
(d) labeling the barcoded product with a different barcode sequence in a different plurality of samples;
wherein step (c) or (d) further comprises providing a bridge oligo comprising a portion complementary to a portion of one detector oligo and a portion complementary to a portion of the other detector oligo, and whereby the barcoded ligation product indicates the presence of the target sequence and identifies the sample.
Landegren teach a method of detecting target nucleic acid sequences in a sample which method uses a UD oligo(s) having complementary region  UR’ and DD oligo(s) having complementary region  DR’,  see at least Fig. 1. In Landegren the target probe is erquivalent to the UD oligo of Claim 13 while the adjacent probe is equivalent to the DD oligo of Claim 13. Landegren further teach ligating their UD to their DD after these probes have hybridized to target. Landegren does not teach barcoding their ligated product rather Landegren teach labeling their ligation product via a detectable label which allows detection of ligated UD- DD prima facie obvious to the PHOSITA at the time of the invention to substitute the barcode sequence of Parameswaran for the detectable label of Landegren. Please note that substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). That said, Landegren in view of Parameswaran do not expressly teach the use of bridging oligos  to attach the barcode to nucleic acids of their samples via ligation. Parameswaran does teach attaching their barcodes to the target nucleic acids of their samples via ligation but do not expressly teach the use of bridging oligos to attach the barcode to nucleic acids of their samples via ligation. However, it was well known to use bridging oligos to facilitate the ligation of known  nucleic acid sequences to target nucleic acid sequences as evidenced by Willis, see paras 372-374. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the method of barcode attachment taught by Willis for the method  disclosed by Landegren in view of Parameswaran. The substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 

Claim 14, here the applicant is using the term “horseshoe oligo” rather than bridging oligo  otherwise Claim 13 and 14 are identical with some minor wording differences.. As such, Claim 14 is rejected for the same reason as Claim 13.  

The limitation of Claim 15 is considered inherent to the bridging (i.e. horseshoe) oligo of Willis because the bridging of Willis is composed of GATC residues while the target of Landegren is also composed of GATC residue. As such the two share some degree of complementarity.

Claim 35 is drawn to an embodiment of the method of Claim 13, 14 or 15 wherein step (c) is performed by providing a detector having a barcode sequence.
As regards Claim 35 it would have been an obvious design choice to pre-modify the detector oligo of Landegren (i.e. the labeled adjacent probe)  wherein the barcode sequence is attached to added to one of the detector oligos of Landegren (e.g. the adjacent oligo) prior to the target hybridization step. It was well known to use probes comprising an attached target non-complementary tail sequence (e.g. a barcode sequence/ a sequence comprising a restriction site for cloning purposes)  in hybridization assays of the typed claimed and as taught by Landegren, see Schouten [US 2003//0108913 – hereinafter “Schouten”] for example.

At least Parameswaran  in view of Willis teach the limitation of Claim 36 which requires that steps (c) or (d)  is performed by attaching an oligo having a barcode sequence.

As regards Claim 37, Parameswaran teach mixing the barcoded sample into a single mixture  and then the method necessarily comprises dividing the mixed labeled products into sets of different pluralities of samples. See the section of  Parameswaran  entitled “Processing of pooled sample for high-throughput sequencing” on pg. 4 of 9.


Claim 40, is drawn, in part,  to an embodiment of the method of Claim 13, 14, 15 or 34  wherein step (c) or (d) further comprises providing a terminal set of barcoded oligos having an amplification sequence.
Parameswaran  teach this limitation, see especially Figure 1. 

Claims 42-51, note that Landegren teach kits comprising the reagents needed to practice their method. Also note that intended use limitations (e.g. those of Claim 45) do not further limit a claimed product. 


►	Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landegren in view of Parameswaran and Willis as applied above against Claims 13-15 and further in view of Weibrecht et al. [Nature Protocols 8(2) : 355 (2013) – hereinafter “Weibrecht”] and Wenz et al. [US 2006/0014189 – hereinafter “Wenz”] ; Huntsman et al. [US 2013/0197056- hereinafter “Huntsman”].

	Claim 41 is drawn, in part to an embodiment of the method of claim 13, 14 or 15 further comprising the step of permeabilizing cell walls, cell membranes, or subcellular structures;
dissociating individual cells;
cross-linking detectors to target sequence in situ;
exposing hybridization complexes to at least one nuclease that
degrades single strands but does not significantly degrade double
strands, whereby nonspecifically hybridized detectors are degraded by
the nuclease;
inactivating the nuclease;
eluting the ligation product; or
capturing the target nucleic acids, the ligation products, or the
amplification products with a capture oligo having a sequence of a
portion of the target sequence or its complement.
	Landegren in view of Parameswaran and Willis reasonably suggest a method for detecting a  target nucleic acid(s) comprising most of the limitations of Claim 41 for the reason(s) recited above except these inventors/authors do not teach an in situ assay, the use of a nuclease(s) to degrade unincorporated probes or the elution and capture of the ligation products using a capture probe. However each of these limitations were known. For example Weibrecht teach an in situ assay to detect a target nucleic acid. The method of Weibrecht comprises the permeabilization of cells see (B) –(C) in Box 1, followed by the addition of the nucleic acid detection reagents (e.g. amplification primers). Wenz teach the use of single strand specific nuclease to remove unicorporated probes from hybridization-based assay, see at least para 125. Finally, Huntsman teach an assay which comprises the elution and capture of a  nucleic acid molecule using a capture probe following a target nucleic acid detection assay.   
prima facie obvious to the PHOSITA at the time of the invention to modify the method suggested by Landegren in view of Parameswaran and Willis  wherein the method is performed in situ a nuclease is utilized to remove unincorporated probes and wherein the ligation products a eluted and captured following the ligation detection assay so that they can be further analyzed by well known methods (e.g.  by hybridization to microarrays or by DNA sequencing using a NGS  technique).


Non-Statutory Obviousness-type Double Patenting

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


►	Claim(s) 13-15, 34-51 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-60 of U.S. Patent No. US 9,856,521 or Claims 1-27 of US Patent No.  10,683,534 in view of Parameswaran,  Willis Weibrecht,  Wenz and Huntsman for the reason(s) outlined above.  	 

Although the conflicting claims are not identical, they are not patentably distinct. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                            ethan.whisenant@uspto.gov